                Case 18-12012-LSS             Doc 314        Filed 11/05/18        Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                  Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                       Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                       (Jointly Administered)
                          Debtors.
                                                       Ref. Docket Nos. 9, 160, 217, and 239

                          NOTICE OF CANCELLATION OF AUCTION

               PLEASE TAKE NOTICE that, on September 6, 2018, the above-captioned
debtors and debtors-in-possession (collectively, the “Debtors”) filed the Debtors’ Motion for
Orders: (A)(I) Establishing Bid and Sale Procedures Relating to the Sale of Substantially All of
the Debtors’ Assets, (II) Authorizing the Debtors to Enter Into an Asset Purchase Agreement
with Stalking Horse Bidder, (III) Establishing and Approving Procedures Relating to the
Assumption, Assignment and Sale of Certain Executory Contracts and Unexpired Leases,
Including Notice of Proposed Cure Amounts and (IV) Scheduling a Hearing to Consider the
Proposed Sale and (B)(I) Approving the Sale of Substantially All of the Debtors’ Assets,
(II) Authorizing the Assumption, Assignment and Sale of Certain Executory Contracts and
Unexpired Leases, and (III) Granting Certain Related Relief [Docket No. 9].

              PLEASE TAKE FURTHER NOTICE that, on October 9, 2018, the Court
entered an order approving, among other things, the proposed bid procedures (the “Bid
Procedures”) [Docket No. 160] (the “Bid Procedures Order”).

                PLEASE TAKE FURTHER NOTICE that, subsequent to the entry of the Bid
Procedures Order, on October 23, 2018, the Debtors filed the Debtors’ Motion for Entry of an
Order Authorizing and Approving Certain Bidding Protections and Amendments to Bid
Procedures Order, and Granting Related Relief [Docket No. 217] (the “Bid Protections
Motion”),2 which requested that the Court: (i) authorize and approve the Debtors entry into that
certain Asset Purchase Agreement, dated as of October 23, 2018 (the “Stalking Horse
Agreement”), between the Debtors and OR Acquisition Co, LLC (the “Stalking Horse Bidder”),
for the sale of substantially all of the Debtors’ assets (the “Purchased Assets”) (subject to final
approval at the Sale Hearing); (ii) approve certain bidding protections in connection with the
Stalking Horse Agreement; and (iii) approve certain amendments to the Bid Procedures. On
October 26, 2018, the Court entered an order [Docket No. 239] (the “Bid Protections Order”)
approving the relief requested in the Bid Protections Motion.

1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
    (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
    LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Bid
    Protections Motion.


01:23824871.2
              Case 18-12012-LSS         Doc 314      Filed 11/05/18     Page 2 of 2


               PLEASE TAKE FURTHER NOTICE that, pursuant to paragraph 7 of the Bid
Procedures Order as amended by paragraph 9 of the Bid Protections Order, the Court scheduled
the Auction for the sale of the Purchased Assets for November 7, 2018 at 10:00 a.m. (PT) to the
extent that the Debtors received (i) any Qualified Bids, other than that of the Stalking Horse
Bidder, for substantially all of the Purchased Assets or (ii) received Qualified Bids on portions of
the Purchased Assets that had proposed purchase prices, in the aggregate, equal to or exceeding
the Minimum Initial Overbid Amount.

              PLEASE TAKE FURTHER NOTICE that the Debtors did not receive any
Qualified Bids other than the Qualified Bid of the Stalking Horse Bidder. As such, in
accordance with paragraph 9 of the Bid Protections Order, the Auction has been cancelled and
the Debtors shall seek approval of the sale of the Purchased Assets pursuant to the Stalking
Horse Agreement at the Sale Hearing.

               PLEASE TAKE FURTHER NOTICE that the Sale Hearing to consider
approval of the sale of the Purchased Assets to the Stalking Horse Bidder, free and clear of all
liens, claims and encumbrances, will be held before the Honorable Laurie Selber Silverstein,
United States Bankruptcy Judge, 824 North Market Street, Wilmington, Delaware 19801, 6th
Floor, Courtroom #2, on November 9, 2018 at 10:00 a.m. (Eastern Time). The Sale Hearing
may be adjourned from time to time without further notice to creditors or parties in interest other
than by announcement of the adjournment in open court on the date scheduled for the Sale
Hearing or in the applicable hearing agenda.

Dated: November 5, 2018                          /s/ Ian J. Bambrick
                                                 Michael R. Nestor, Esq. (Bar No. 3526)
                                                 Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                 Ian J. Bambrick, Esq. (Bar No. 5455)
                                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                 Rodney Square, 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Tel: (302) 571-6600
                                                 Fax: (302) 571-1253

                                                 and

                                                 Michael L. Tuchin, Esq.
                                                 Jonathan M. Weiss, Esq.
                                                 Sasha M. Gurvitz, Esq.
                                                 KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                 1999 Avenue of the Stars, 39th Floor
                                                 Los Angeles, CA 90067
                                                 Tel: (310) 407-4000
                                                 Fax: (310) 407-9090

                                                 Counsel to Debtors and Debtors in Possession




                                                 2
